I52/-/V
                                 ELECTRONIC RECORD




COA #      05-14-01098-CR                           OFFENSE:       OTHER CRIMINAL


           John Wesley Patterson III v. The
STYLE:     state ofTexas                            COUNTY:        Collin

COA DISPOSITION:          DISMISSED                 TRIAL COURT:   416th Judicial District Court


DATE: 9/3/2014                        Publish: NO   TCCASE#:       416-82554-05




                           IN THE COURT OF CRIMINAL APPEALS

                                                                                  lS2h/¥
         John Wesley Patterson III v. The
STYLE:   State of Texas                                 CCA#:                    \Sif/tf
          Pfco sg                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

                                                        JUDGE:

DATE:                                                   SIGNED:                            PC:

JUDGE:           <JU. LU*^S>*^-                         PUBLISH:                          DNP:




                                                                                            MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD